DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The amendment filed 27 January 2022 has been entered.
Election/Restrictions
Claims 1, 2 and 5-21 are allowable. The restriction requirement among species A, a bulbous structure coupled to a center plenum, and species B, a cartridge insert, as set forth in the Office action mailed on 30 December 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 30 December 2019 is fully withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 2 and 5-21 are allowed.
Reasons for Allowance
The closest prior art is Romig (US 2016/0305668) and York (US 9,518,742). Romig in view of York teaches all of the limitations of claims 1 and 13 except that “the outer shroud extends axially from a terminal end of the center body and is attached to the terminal end of the center body at the forward face such that the forward face abuts the terminal end of the center body.” Romig teaches the terminal end of the center body abuts a surface of the nozzle tip that is near the aft face of the nozzle tip as shown in Annotated Fig. A of the Final Rejection of 27 October 2021. 
Marchal (US 2017/1046235) teaches a nozzle tip can be removed for the purposes of refurbishment and then welded back onto to the nozzle (e.g., see Figs. 11 and 12). If the method of Marchal was applied to Romig, i.e., the nozzle tip was removed, refurbished and reattached, the structure as claimed could be obtained. However, to obtain the claimed structure, the nozzle tip would have to be cut at the precise location where the forward face of the nozzle tip is located. It is believed performing this modification based upon teachings of Marchal would involve impermissible hindsight reasoning. Hence, the combination of Romig in view of York and Marchal doesn’t teach or suggest the allowed claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 




For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P.O./Examiner, Art Unit 3741                                                                                                                                                                                                        
	
/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741